Name: Decision No 2/89 of the EEC-Tunisia Cooperation Council of 27 September 1989 amending on account of the accession of Spain and Portugal to the European Communities, the Protocol concerning the definition of the concept of 'originating products' and methods of administrative cooperation
 Type: Decision
 Subject Matter: tariff policy;  international trade;  Africa;  executive power and public service
 Date Published: 1989-12-23

 Avis juridique important|21989D1223(01)Decision No 2/89 of the EEC-Tunisia Cooperation Council of 27 September 1989 amending on account of the accession of Spain and Portugal to the European Communities, the Protocol concerning the definition of the concept of 'originating products' and methods of administrative cooperation Official Journal L 375 , 23/12/1989 P. 0002 - 0003DECISION NO 2/89 OF THE EEC-TUNISIA COOPERATION COUNCIL of 27 September 1989 amending, on account of the accession of Spain and Portugal to the European Communities, the Protocol concerning the definition of the concept of "originating products" and methods of administrative cooperation THE EEC-TUNISIA COOPERATION COUNCIL, Having regard to the Cooperation Agreement between the European Economic Community and the Republic of Tunisia, signed on 25 April 1976, Whereas the Protocol to the Cooperation Agreement between the European Economic Community and the Republic of Tunisia consequent on the accession of the Kingdom of Spain and the Portuguese Republic to the Community, signed on 26 May 1987, stipulates that the Cooperation Council shall make any changes to the origin rules which may be necessary consequent on that accession; Whereas the Protocol concerning the definition of the concept of "originating products" and methods of administrative cooperation, hereinafter referred to as the "Origin Protocol", needs amending, consequent on the said accession, in respect both of technical amendments and transitional arrangements in order correctly to implement the trade arrangements contained in the Protocols consequent on the said accession; Whereas the transitional arrangements should ensure the correct implementation of these trade arrangements between the Community as constituted at 31 December 1985 and Spain and Portugal on the one hand and Tunisia on the other hand, HAS DECIDED AS FOLLOWS: Article 1 The Original Protocol is hereby amended as follows: 1. The second subparagraph of Article 19 (2) is replaced by the following: >PIC FILE= "T0046463"> 2. Article 20 is replaced by the following: "Article 20 In the event of the theft, loss or destruction of an EUR 1 certificate, the exporter may apply to the customs authorities which issued it for a duplicate to be made out on the basis of the export documents in their possession. The duplicate issued in this way must be endorsed with one of the following words : "duplicatÃ ", >PIC FILE= "T0046464"> 3. Article 29 is repealed by the following: "Article 33 The provisions of the Agreement may be applied to goods which comply with the provisions of Title I and which, on the date of entry into force of the Protocol to the Cooperation Agreement consequent on the accession of the Kingdom of Spain and the Portuguese Republic to the Community, are either in transit or are in the Community or in Tunisia in temporary storage, in bonded warehouses or in free zone, subject to the submission to the customs authorities of the importing State, within six months of the said date, of an EUR 1 certificate made out retrospectively by the competent authorities of the exporting State together with the documents showing that the goods have been transported direct." 4. The following Articles are inserted: "Article 35 For the application of those provisions of the Protocol to the Cooperation Agreement consequent on the accession of the Kingdom of Spain and the Portuguese Republic to the Community which concern products originating in the Canary Islands, Ceuta and Melilla, this Protocol shall apply mutatis mutandis, subject to the particular conditions set out in Articles 36, 37 and 38 thereof, Article 36 The term "Community" used in this Protocol shall not cover the Canary Islands, Ceuta and Melilla. The term "products originating in the Community" shall not cover products originating in the Canary Islands, Ceuta and Melilla. Article 37 1. The following paragraphs shall apply instead of Article 1 and reference to that Article shall apply mutatis mutandis to this Article. 2. On condition that they were transported directly, in accordance with Article 5, the following shall be considered as: (a) products originating in the Canary Islands, Ceuta and Melilla: (i) products wholly obtained in the Canary Islands, Ceuta and Melilla; (ii) products obtained in the Canary Islands, Ceuta and Melilla in the manufacture of which products other than those referred to in (i) are used, provided that the said products have undergone sufficient working or processing within the meaning of Article 3. (b) products originating in Tunisia: (i) products wholly obtained in Tunisia; (ii) products obtained in Tunisia in the manufacture of which products other than those referred to an (i) are used, provided that the said products have undergone sufficient working or processing within the meaning of Article 3. 3. For the purposes of implementing paragraph 2 (a) (i), where products wholly obtained in Tunisia, Algeria, Morocco or in the Community undergo working or processing in the Canary Islands, Ceuta and Melilla, they shall be considered as having been wholly obtained in the Canary Islands, Ceuta and Melilla. For the purposes of implementing paragraph 2 (a) (ii), working or processing carried out in Tunisia, Algeria, Morocco or in the Community shall be considered as having been carried out in the Canary Islands, Ceuta and Melilla when the products obtained undergo subsequent working or processing in the Canary Islands, Ceuta and Melilla. This paragraph shall apply subject to the condition that the products concerned are transported in accordance with Article 5. 4. For the purposes of implementing paragraph 2 (b) (i), where products wholly obtained in Algeria, Morocco, the Community or in the Canary Islands, Ceuta and Melilla undergo working or processing in Tunisia, they shall be considered as having been wholly obtained in Tunisia. For the purposes of implementing paragraph 2 (b) (ii), working or processing carried out in Algeria, Morocco, the Community or in the Canary Islands, Ceuta and Melilla shall be considered as having been carried out in Tunisia, where the products obtained undergo subsequent working or processing in Tunisia. This paragraph shall apply subject to the condition that the products concerned are transported in accordance with Article 5. 5. In derogation from paragraph 2, where, pursuant to the provisions of paragraphs 1 to 4, and provided that all the conditions laid down in those paragraphs are fulfilled, the originating products are obtained in two or more of the States referred to in these provisions or in the Community or in the Canary Islands, Ceuta and Melilla, they shall be considered as products originating in one of those States or in the Community or in the Canary Islands, Ceuta and Melilla according to where the last working or processing took place. For this purpose, the working or processing referred to in Article 3 (3) shall not be considered as working or processing. 6. The Canary Islands, Ceuta and Melilla shall be considered as a single territory. 7. The exporter or his authorized representative shall enter "Tunisia" and "Canary Islands, Ceuta and Melilla" in box 2 of certificate EUR 1 and box 1 of form EUR 2. In addition, in the case of products originating in the Canary Islands, Ceuta and Melilla, this shall be indicated in box 4 of certificate EUR 1 and box 8 of form EUR 2. 8. The products in List C shall be temporarily excluded from the scope of this Protocol. Nevertheless, the arrangements regarding administrative cooperation shall apply mutatis mutandis to these products. Article 38 The Spanish customs authorities shall be responsible for the application of this Protocol in the Canary Islands, Ceuta and Melilla." Article 2 This Decision shall enter into force on 1 January 1990. Done at Brussels, 27 September 1989. For the Cooperation Council The President R. SFAR